


110 HR 5612 IH: To amend the Internal Revenue Code of 1986 to waive the

U.S. House of Representatives
2008-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5612
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2008
			Mr. Taylor (for
			 himself, Mr. Melancon,
			 Mr. Jefferson,
			 Mr. Thompson of Mississippi, and
			 Mr. Pickering) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to waive the
		  deadline on the construction of GO Zone property which is eligible for bonus
		  depreciation.
	
	
		1.Waiver of deadline on
			 construction of GO Zone property eligible for bonus depreciation
			(a)In
			 generalSubparagraph (B) of
			 section 1400N(d)(3) is amended to read as follows:
				
					(B)without regard to and before January
				1, 2009 in clause (i) thereof,
					.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2007.
			
